     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 1 of 39 Page ID #:659



1     GREENBERG TRAURIG, LLP
2     VINCENT H. CHIEFFO (SBN 49069)
      ChieffoV@gtlaw.com
3     HEATHER J. SILVER (SBN 285509)
4     SilverH@gtlaw.com
      1840 Century Park East, Suite 1900
5     Los Angeles, CA 90067-2121
6     Telephone: 310-586-7700
      Facsimile: 310-586-7800
7
8     Attorneys for Defendants Katheryn Elizabeth
      Hudson p/k/a Katy Perry; Capitol
9     Records, LLC; and Universal Music Group, Inc.
10
11                                  UNITED STATED DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
13
14     MICHELE RONK,                              CASE NO.: 2:20-CV-09843-FLA-AS
15                     Plaintiff,                 DEFENDANT’S NOTICE OF
                                                  MOTION AND MOTION TO
16     v.                                         DISMISS PLAINTIFF’S FIRST
17                                                AMENDED COMPLAINT;
       KATHERYN ELIZABETH HUDSON                  MEMORANDUM OF POINTS AND
18     p/k/a “KATY PERRY”; BRITTANY               AUTHORITIES
19     HAZZARD p/k/a “STARRAH”; FERRAS
       ALQAISI; OLIVER GOLDSTEIN p/k/a            [Declaration of Heather J. Silver and
20     “OLIGEE”; JOSH ABRAHAM;                    [Proposed] Order Filed Concurrently]
21     ROBERT MANDELL p/k/a “G KOOP”;
       CAPITOL RECORDS, LLC;                      Date:       April 9, 2021
22     UNIVERSAL MUSIC GROUP, INC.,               Time:       1:30 p.m.
23                                                Place:      Courtroom 6B
24                      Defendants.
                                                  Judge:        Fernando L. Aenlle-Rocha
25                                                Action Filed: October 26, 2020
26
27
28


      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 2 of 39 Page ID #:660



 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on April 9, 2021 at 1:30 p.m., in Courtroom 6B of
 3    the above-captioned Court, located at 350 W. 1st St., Los Angeles, CA 90012,
 4    Defendants Katheryn Elizabeth Hudson, professionally known as Katy Perry (“Perry”),
 5    Capitol Records, LLC (“Capitol”), and Universal Music Group, Inc. (“UMG”, and
 6    collectively with Perry and Capitol, “Defendants”) hereby move the Court for an Order
 7    dismissing Plaintiff Michele Ronk’s (“Plaintiff” or “Ronk”) Amended Complaint with
 8    prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6) on the following grounds:
 9           Ronk does not state a claim for relief on her sole claim for copyright infringement
10    because (1) Ronk does not plausibly allege access to the allegedly infringed work by
11    Defendants, an essential element of her copyright infringement claim, because the work
12    was not widely disseminated, and she has not pleaded a plausible chain of events from
13    the allegedly infringed work to Defendants’ access thereto, and; (2) Ronk does not
14    plausibly allege the allegedly infringed work and the allegedly infringing work are
15    substantially similar, an essential element of her copyright infringement claim, and the
16    two works are not substantially similar as a matter of law.
17           This Motion is based on this Notice of Motion and Motion, the Memorandum of
18    Points and Authorities, the Declaration of Heather J. Silver, all pleadings and files in this
19    action, all matters of which this Court may take judicial notice, and upon such other and
20    further evidence and argument as may be presented to the Court at or before the hearing.
21           This Motion is made following the conference of counsel pursuant to Civil Local
22    Rule 7-3. The parties conferred on the issues raised in the Motion telephonically,
23    including, without limitation, on March 1, 2021, but were unable to reach a resolution.
24    Dated: March 8, 2021                    GREENBERG TRAURIG, LLP
25
                                          By: /s/ Vincent H. Chieffo
26                                              Vincent H. Chieffo
27                                          Attorneys for Defendants Katheryn Elizabeth
                                            Hudson p/k/a Katy Perry; Capitol Records, LLC;
28                                          and Universal Music Group, Inc.

                                                    1
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 3 of 39 Page ID #:661



 1                                               TABLE OF CONTENTS
 2                                                                                                                            Page
 3    I.     INTRODUCTION ..................................................................................................... 1
 4    II.    SUMMARY OF FIRST AMENDED COMPLAINT’S ALLEGATIONS .............. 3

 5
             A.        Ronk Writes Upgraded 2.0 ............................................................................. 3
             B.        Plaintiff Suspects Infringement When Perry Releases Smile.......................... 4
 6
             C.        Plaintiff’s Theory of Access to Upgraded 2.0. ............................................... 6
 7
             D.        Procedural History........................................................................................... 8
 8
      III.   LEGAL STANDARD ............................................................................................... 8
 9
      IV.    RONK CANNOT PLAUSIBLY ALLEGE INFRINGEMENT ............................... 9
10
             A.        Ronk Does Not Plausibly Allege “Copying” of Upgraded 2.0 .................... 10
11                     1.       Ronk Does Not Plausibly Allege Access to Upgraded 2.0 ................ 10
12                              a)       Upgraded 2.0 Was Not Widely Disseminated ........................ 10
13                              b)       Ronk Does Not Plead a Plausible Chain of Events ................. 12
14                                       (1)      Ronk Speculates How Defendants Could Have
                                                  Discovered Her Through a Street Sign. ......................... 13
15
                                         (2)      Ronk Speculates That Defendants Could Have
16                                                Accessed Her Facebook User Data. ............................... 14
17                     2.       Ronk’s Other “Probative Evidence” Is Probative of Nothing. ........... 16
18           B.        Ronk Does Not Plausibly Allege “Unlawful Appropriation” a.k.a.
19                     “Substantial Similarity” Between Smile and Upgraded 2.0 ......................... 18
                       1.       Random Shared Words Is Not Substantial Similarity. ....................... 19
20
                       2.       “Synonyms” and “Shared Sememes” Are Not Protectable. ............... 20
21
                       3.       There Is No Substantial Similarity Alleged in the Selection,
22                              Coordination, or Arrangement of Elements........................................ 21
23                     4.       The Two Songs Tell Different and Unique Stories ............................ 24
24    V.     CONCLUSION........................................................................................................ 24
25
26
27
28

                                                                    i
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 4 of 39 Page ID #:662



 1                                                TABLE OF AUTHORITIES

 2                                                                                                                              Page(s)
 3    Federal Cases
 4
   Allstate Ins. Co. v. Countrywide Fin. Corp.,
 5    842 F. Supp. 2d 1216 (C.D. Cal. 2012) .................................................................... 8, 15
 6 Ashcroft v. Iqbal,
 7    556 U.S. 662 (2009) .................................................................................................. 8, 18

 8    Astor-White v. Strong,
         817 Fed. App’x 502 (9th Cir. 2020) ............................................................................. 16
 9
10 Batts v. Adams,
      No. CV 10-8123-JWF (RZX), 2011 WL 13217923 (C.D. Cal. Feb. 8,
11    2011) ............................................................................................................................. 11
12
      Bell Atl. Corp. v. Twombly,
13       550 U.S. 544 (2007) ........................................................................................................ 8
14 Benay v. Warner Bros. Entm’t, Inc.,
15   607 F.3d 620 (9th Cir. 2010) ............................................................................ 18, 19, 21
16 Briggs v. Blomkamp,
17
      70 F. Supp. 3d 1155 (N.D. Cal. 2014) .......................................................................... 16

18    Briggs v. Cameron,
         Case No. 20-cv-01596-VC, 2020 WL 6118493 (N.D. Cal. Oct. 16, 2020) ................. 25
19
20    Carlini v. Paramount Pics. Corp.,
        Case No. 2:19-cv-08306-SB-RAP, ECF No. 47 (C.D. Cal. Feb. 2, 2021) .. 9, 19, 22, 23
21
      In re Century Aluminum Co. Securities Litig.,
22
          729 F.3d 1104 (9th Cir. 2013) ........................................................................................ 8
23
      Conder v. Home Sav. of Am.,
24      No. CV 077051, 2010 WL 2486765 (C.D. Cal. June 14, 2010) .............................. 8, 17
25
   Corbello v. Valli,
26   974 F.3d 965 (9th Cir. 2020) ........................................................................................ 19
27 Gray v. Perry,
28   No. 215CV05642CASJCX, 2020 WL 1275221 (C.D. Cal. Mar. 16, 2020) ................ 17

                                                                        ii
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 5 of 39 Page ID #:663



 1    Grosso v. Miramax Film Corp.,
        383 F.3d 965 (9th Cir. 2004) ........................................................................................ 19
 2
      Guity v. Santos,
 3
        No. 18-CV-10387 (PKC), 2019 WL 6619217 (S.D.N.Y. Dec. 5, 2019) ..................... 19
 4
   Hayes v. Keys,
 5   No. CV 14-6246-PA (JEMx), 2015 WL12734010 (C.D. Cal Jan. 7, 2015) ............ 9, 12
 6
   Hayes v. Minaj,
 7   No. 2:12-CV-07972-SVW-SH, 2012 WL 12887393 (C.D. Cal. Dec. 18,
     2012) ................................................................................................................. 12, 16, 18
 8
 9    Jorgensen v. Epic/Sony Records,
         351 F.3d 46 (2d Cir. 2003) ........................................................................................... 16
10
      Kouf v. Walt Disney Pictures & Television,
11
        16 F.3d 1042 (9th Cir. 1994) ........................................................................................ 24
12
      L.A. Printex Indus., Inc. v. Aeropostale, Inc.,
13       676 F.3d 841 (9th Cir. 2012) .................................................................................. 18, 21
14
      Litchfield v. Spielberg,
15       736 F.2d 1352 (9th Cir. 1984) ........................................................................................ 3
16 Loomis v. Cornish,
17   No. CV 12-5525 RSWL (JEMx), 2013 WL 6044345 (C.D. Cal. Nov. 13,
     2013) ....................................................................................................................... 10, 11
18
19    Loomis v. Cornish,
        836 F.3d (9th Cir. 2016) ............................................................................................... 14
20
      Masterson v. The Walt Disney Co.,
21
        821 Fed. App’x 779 (9th Cir. 2020) ............................................................................. 18
22
      Meta-Film Assocs., Inc. v. MCA, Inc.,
23      586 F. Supp. 1346 (C.D. Cal. 1984) ............................................................................. 15
24
   Narell v. Freeman,
25   872 F.2d 907 (9th Cir. 1989) ............................................................................ 18, 19, 23
26 Rentmeester v. Nike, Inc.,
27   883 F.3d 1111 (9th Cir. 2018) ............................................................................... passim

28

                                                                      iii
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 6 of 39 Page ID #:664



 1 Rodriguez v. Lozano,
     No. 5:19-cv-02127-GW-JDE, 2020 WL 8084165 (C.D. Cal. Mar. 2,
 2   2020) ............................................................................................................................... 9
 3
   Schkeiban v. Cameron,
 4    No. CV 12-0636-R, 2012 WL 12895721 (C.D. Cal. July 20, 2012)............................ 12
 5 Silas v. HBO, Inc.,
 6    201 F. Supp. 3d 1158 (C.D. Cal. 2016) ........................................................................ 22

 7    Skidmore v. Led Zeppelin,
         952 F.3d 1051 (9th Cir. 2020) ............................................................................... passim
 8
 9    Three Boys Music Corp. v. Bolton,
         212 F.3d 477 (9th Cir. 2000) ...................................................................... 10, 13, 14, 17
10
      Towler v. Sayles,
11
        76 F.3d 579 (4th Cir. 1996) .......................................................................................... 12
12
   Weiss v. DreamWorks SKG,
13   No. CV1402890DDPAJWX, 2015 WL 12711658 (C.D. Cal. Feb. 9,
14   2015) ................................................................................................................... 8, 16, 17
15 Whitehead v. Paramount Pictures Corp.,
16
     53 F. Supp. 2d 38 (D.D.C. 1999) ............................................................................ 19, 20

17    Woods v. Carter,
        No. 15 C 9877, 2016 WL 640526 (N.D. Cal. Feb. 18, 2016) ...................................... 19
18
19    Rules

20    Federal Rules of Civil Procedure, Rule 8 ............................................................................ 8
21
22
23
24
25
26
27
28

                                                                       iv
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 7 of 39 Page ID #:665



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.     INTRODUCTION
 3           In July 2020, Defendants Katheryn Elizabeth Hudson, professionally known as
 4    Katy Perry (“Perry”), Capitol Records, LLC (“Capitol”), Universal Music Group, Inc.
 5    (“UMG,” and collectively with Perry and Capitol, “Defendants”), released the song Smile
 6    performed and co-written by Perry. Smile is an upbeat Pop song that tells the story of
 7    Perry being “humble[d]” by “rejection” and not being “my best,” recovering on a “long
 8    hard road” with an “ego check” and “no shortcuts,” and ultimately being “thankful” and
 9    “grateful” because she is “2.0 remodeled” and “now I sparkle” and “finally got back that
10    smile,” “a Mona Lisa masterpiece.”
11           Shortly after Smile was released, Plaintiff Michelle Ronk (“Ronk”) in Tigard, a
12    small city near Portland, Oregon, read the Smile lyrics on Perry’s Instagram post and
13    became obsessed with the idea that it was impossible that Perry or anyone else could
14    have written Smile without copying the lyrics she had written in 2014 for a song she was
15    hoping to compose entitled Upgraded 2.0. Those lyrics tell Ronk’s personal and
16    harrowing “Christian redemption” story of living “deep in sin” driven by her belief that
17    her “only strength is by a man’s lust” being redeemed and “upgraded (2.0)” by her belief
18    in the “Shepard,” Jesus Christ and thus avoiding Jenn’s “sad end” testifying that “Jesus,
19    without you, it’s me it could have been, Thank You! Amen.” In 2014, Ronk posted her
20    lyrics to Upgraded 2.0 on her private Facebook page, the social media age equivalent of
21    putting a copy in her desk drawer. While self-identifying as a “Songwriter” and
22    “Musician,” she admits that those labels are rather aspirational; she has not yet attempted
23    to release “her music to the world” nor “launch her brand” to the music industry, nor
24    “begun to sell and make money from her completed musical compositions” although she
25    hopes to do so “within the next year.”
26           The 97-paragraph First Amended Complaint (Doc. No. 65) (“FAC”) fails the
27    plausibility test as to both access and infringing substantial similarity and should be
28    dismissed with prejudice. In fact, the FAC merely speculates how (1) Defendants may

                                                    1
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 8 of 39 Page ID #:666



 1    have accessed and copied Ronk’s Upgraded 2.0 lyrics on her virtually invisible 2014
 2    private Facebook post, and (2) why Smile infringes her lyrics despite the fact that Smile
 3    tells a different story and only shares, at best, seven random words: “2.0”, “not,”
 4    “myself,” “road,” “tear,” “thankful,” and “rejection.”
 5           The FAC’s efforts to allege access consist of implausible speculation that because
 6    Perry’s previous Witness album was less successful than hoped, Perry and Capitol
 7    masterminded a “Plan” to falsely claim that Perry was depressed, so that she could
 8    release a new album about overcoming her depression to win back her fans. As part of
 9    this “Plan,” UMG entered a “strategic partnership” with Facebook’s “master of
10    leverage,” Mark Zuckerberg (and aided perhaps by a former Netflix and Spotify
11    executive named Troy Carter who is developing cutting-edge “predictive analytics”
12    technology to identify “hit” songs), by which UMG obtained and unlawfully used
13    Facebook’s private user data “to access … Ronk’s” private 2014 Facebook post of the
14    Upgraded 2.0 lyrics. The FAC further speculates that Defendants may have known about
15    Ronk because somebody may have seen a small sign in 2016 while driving through
16    Beverly Hills (a sign that only bears a picture of a male evangelical pastor, Ronk’s name,
17    and the hashtag #TellOregon); may have attended her 2016 event in Portland to see “her
18    first live performance ever” during which she did not sing Upgraded 2.0; and, a couple of
19    years later, may have told UMG to use its illegal access to Facebook’s user data and
20    “structured SQL search[]” technology to find Ronk’s 2014 post.
21           To bolster that speculation, Ronk offers her “clinical” and “theological and
22    spiritual” opinions that Perry could not have independently created Smile because
23    (a) Perry was either not depressed enough or, alternatively, was too depressed to have
24    written Smile and (b) the word “God” is part of the Smile lyrics, and only a true Christian,
25    like Ronk, could have written about “God,” but a supposedly lapsed Christian like Perry
26    “who has chosen to reject God” could only have written about the “Universe.”
27           In any event, the First Amended Complaint does not and cannot change Upgraded
28    2.0’s lyrics, whose coincidental and banal commonalities with Smile’s are so few that the

                                                   2
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 9 of 39 Page ID #:667



 1    works cannot be substantially similar as a matter of law. Ronk downplays, or worse,
 2    misrepresents, the demonstrable differences between the two works. She contorts what
 3    amounts to four shared words (seven, when you include words with common roots) into
 4    tables of what she admits are “unprotectable” shared “ideas” and “story elements,” and
 5    then declares in conclusory manner that by sharing enough of these “story elements,” the
 6    works themselves must be substantially similar. Ronk continues to misunderstand the
 7    lawful “expression” of commonplace ideas, also newly alleging that she has rights to
 8    similar combinations of synonyms, and even similar combinations of connotations.
 9    Synonyms, “sememes,” and basic common words are the fundamental building blocks
10    used to imbue abstract ideas with individualized expression. While Smile and Upgraded
11    2.0 may pull from similar generic themes at the most abstract level, the two sets of lyrics
12    express those generic themes by telling very different personal stories. The two works are
13    not substantially similar as a matter of law, no amendment can change this fatal defect,
14    and therefore the Amended Complaint should be dismissed with prejudice.
15           While the FAC is not plausible, it is a prime example an “obsessive conviction,
16    [that is] so common among authors and composers, that all similarities between their
17    works and any others which appear later must inevitably be ascribed to plagiarism.”
18    Litchfield v. Spielberg, 736 F.2d 1352, 1358 (9th Cir. 1984).
19    II.    SUMMARY OF FIRST AMENDED COMPLAINT’S ALLEGATIONS
20           A.        Ronk Writes Upgraded 2.0
21           “Plaintiff is a singer/songwriter … with a passion for advocating for mental illness
22    support and stigma awareness.” FAC ¶ 14. Although she “has not yet launched her brand
23    … [and] has not yet officially begun to sell and make money from her completed musical
24    compositions,” Ronk has high hopes for a “flourishing career in the music industry and a
25    return on her creative investment.” Id. ¶¶ 15, 17. She hopes to “proceed with that launch
26    within the next year.” Id. ¶ 17.
27           Ronk alleges that she created a “unique and creative musical composition titled
28    ‘Upgraded 2.0’ in 2014, … based on her own life experiences.” Id. ¶ 18. According to

                                                   3
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 10 of 39 Page ID #:668



 1    Ronk, Upgraded 2.0 reveals her personal story of “enduring a dark and hard beginning,
 2    learning lessons, and triumphantly and thankfully becoming a new person through the
 3    help of Jesus.” Id.
 4           On September 23, 2014, Ronk posted Upgraded 2.0’s lyrics to her personal
 5    Facebook page. Id. ¶ 20, Fig. A. In her FAC, Ronk does not allege she shared the lyrics
 6    of Upgraded 2.0 anywhere else nor to have ever shared any video or audio recording of
 7    Upgraded 2.0 at any time. See generally FAC.
 8           B.        Plaintiff Suspects Infringement When Perry Releases Smile
 9           On July 10, 2020, Perry, released a single, Smile, from her upcoming album of the
10    same name. Id. ¶ 41. When Ronk saw the lyrics to Smile posted on Perry’s Instagram
11    account the next day, July 11, 2020, Ronk says she “was immediately struck with the
12    striking similarity” to the lyrics of Upgraded 2.0.1 Id. ¶ 42.
13           Ronk alleges that following an underwhelming fan response to Perry’s previous
14    album, Witness, Perry and the CEO of Capitol, “figured out a ‘Plan’ for Perry,” which
15    involved Perry first publicly disclosing “how much she had fallen into deep, clinical
16    depression” “[a]fter the ‘Witness’ album failure,” and then releasing a new album, Smile,
17    with songs that “talk about how she got through that depression.” Id. ¶¶ 36-37. As part of
18    that “Plan” to rescue Perry’s career “from [her] previous album’s lack of success,” Perry
19    allegedly “needed songs whose content and story helped contribute to a believable ‘Come
20    Back’ story.” Id. ¶ 43. Perry, however, was “suffering from [a] lack of” creativity, so
21    Defendants “proceeded to deeply search for creative original work of others to meet the
22    needs for her album’s song’s [sic] needed messages,” including Upgraded 2.0. Id.
23           As supposed “probative evidence” in support of her claim of infringement, the
24    Amended Complaint explains that around the same time “the original version of Smile
25    was originally written,” for Perry, “things were ‘really difficult [with her Depression].’”
26    Id. ¶¶ 38-39 (alteration in original). Yet the lyrics of Smile were “bright and cheery” and
27
      1
28     For the Court’s convenience, Defendants have re-typed the lyrics to Upgraded 2.0 and
      Smile as alleged in the FAC and attach them hereto as Addenda A and B, respectively.
                                                    4
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 11 of 39 Page ID #:669



 1    did not match Perry’s accounts of her depression nor the “medical definition of
 2    symptoms of someone suffering with ‘clinical’ depression.” FAC ¶ 64. According to
 3    Ronk, it is “factually impossible” for Perry to have written Smile because the lyrics could
 4    not have “physically … come out” of her while she was having “suicidal thoughts” as
 5    “[t]he pain would come out in different words” and therefore “the more plausible
 6    explanation is that she, and the writers of Smile, actually drew the inspiration and lyrics
 7    and protected expression for Smile” from Upgraded 2.0. Id. ¶ 66.
 8           Ronk also newly alleges that Smile’s references to God are “highly probative
 9    evidence” of copying of Ronk’s lyrics, namely the words “Shepherd” or “Jesus,” because
10    “Ms. Perry is very vocal about walking away from her Christian upbringing” and “very
11    vocal about searching on her ‘spiritual’ journey, looking for anything but God.” Id. ¶ 67.
12    Ronk then asserts that if Perry had truly written Smile—and not copied Upgraded 2.0—
13    “in reality she would have used ‘Universe’.” Id. ¶ 78(8).
14           Turning to the alleged similarities between Upgraded 2.0 and Smile, Ronk claims
15    Defendants copied “twelve (12) similar story elements/lyrical phrases” and that even
16    though Defendants “chose different synonyms, or substituted imagery details, at times, to
17    attempt to obscure the similarities in the copied lyrical phrases,” the “resulting quantity
18    of probatively similar lyrical phrases, and story elements, even if slightly tweaked by
19    changing synonyms” are “‘so striking as to preclude the possibility that Plaintiff and
20    defendant independently arrived at the same result.’” Id. ¶ 77.
21           In addition, the lyrics to Smile and Upgraded 2.0 share many of the “same idea[s],”
22    such as: “I’ve grown to a new and better version of myself,” “I was worse,” and “now im
23    [sic] better,” a “long painful journey,” “[l]earning from experiences that made me cry,”
24    “feeling extremely thankful,” and “inspired to persevere.” Id. ¶¶ 78(1)-(6). Ronk further
25    alleges Smile and Upgraded 2.0 share certain individual words, such as “road” and “2.0”;
26    “synonymous words or synonymous phrases”; and even “Sememe[s]” of “Denotational 1
27    type” or “Connotational 3 type.” Id. ¶¶ 78(1), (3), 81(2)-(3). In sum, according to Ronk
28    “the entire theme of [Perry’s] ‘Smile’ tells the same story [as Upgraded 2.0] of life

                                                    5
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 12 of 39 Page ID #:670



 1    experiences, mistakes, lessons, self reflection, remaking of oneself, and life saving
 2    redemption with God’s help, and the resulting thankfulness.” Id. ¶ 75.
 3           C.        Plaintiff’s Theory of Access to Upgraded 2.0.
 4           Ronk alleges she has maintained a public website since 2016 where she
 5    “showcase[es] [herself] as a Singer, Songwriter, and Mental Illness Advocate.” FAC ¶
 6    21. Ronk alleges Upgraded 2.0 was “listed” on the website as a song on her upcoming
 7    album but does not allege that the lyrics were listed on the website. Id. ¶ 22. Ronk also
 8    “represents herself and her brand on her website and many social media platforms,
 9    including Facebook, Instagram, and Twitter” in her “publicly available bios and social
10    media profiles, in varying forms.” Id. ¶ 27.
11           On or around March 2016, Ronk alleges she traveled to the “Los Angeles/Beverly
12    Hills Area” and displayed a small sign near the intersection of Sunset Blvd. and Foothill
13    Rd. See id. ¶ 24, Fig. C. The sign allegedly featured a photograph of a “celebrity
14    Christian Evangelist and poet” named Clayton Jennings and displayed Ronk’s name in
15    the lower right-hand corner. Id., Fig. B. The sign advertised a free event called
16    “#TellOregon,” allegedly organized by Ronk, taking place nearly a thousand miles away
17    in Portland, Oregon, but the sign did not indicate who Michele Ronk was, how she was
18    related to Mr. Jennings, or even that she was a musician. Id. Ronk alleges she advertised
19    the event on similar signs in counties surrounding the Portland metropolitan area. Id. The
20    Portland event purportedly “saw several hundred in attendance,” and she “opened for the
21    event” in “her first live performance ever” performing only her song Be Love. FAC ¶ 24.
22           According to Ronk, this is one of the many ways that Defendants could have
23    become aware of Ronk and, therefore, gone on a hunt to track down whether the never-
24    before-published Ronk might have lyrics Perry might want to steal.
25           Indeed, Ronk maintains, as she did in the former iteration of her complaint, that
26    Facebook provided Defendants illegal access to Ronk’s private Facebook data, because
27    Facebook has a “history of leveraging user data for gain,” and because Facebook and
28    Defendant UMG announced a general “strategic partnership.” (Compl. ¶¶ 38-42; FAC ¶¶

                                                     6
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 13 of 39 Page ID #:671



 1    44, 46-49.) Further, Ronk now clarifies in new allegations that “Facebook uses MySQL”
 2    “to store all it’s [sic] user and application data” and that “UMG would easily have been
 3    able to write [MySQL] queries to obtain whatever they were looking for in that user data,
 4    whether it be data modeling, or trying to spot up and coming talent, or for inspiration, or
 5    anything else.” FAC ¶¶ 50, 54. Ronk alleges that “since [she] is clearly listed in her
 6    Facebook bio as ‘Recording Artist,’ and as ‘Songwriter,’” a “structured SQL query”
 7    could “get all users who are recording artists,” so Defendants “would just need to query
 8    her posts” “to find what they are looking for.” Id. ¶ 55.
 9           In purported support of the alleged nefarious nature of UMG’s partnership with
10    Facebook, Ronk now points to the fact that, on February 8, 2021, well after Smile was
11    released, UMG and social media giant TikTok supposedly announced a partnership “that
12    also includes user data access which is also being used to spot and surface potential hit
13    songs and artists from TikTok’s user data.” FAC ¶ 45. “Under the Agreement, [TikTok]
14    has pledged to work with the UMG to build new features including A&R insights and
15    models that will presumably help to identify songs and artists poised to break out.” Id.
16           Further elaborating on the scheme to access Upgraded 2.0, Ronk alleges
17    Defendants had help from a man named Troy Carter, with whom “Defendants Capitol
18    and UMG have been partnered” since 2013. FAC ¶ 59. Carter, who allegedly employs
19    former Facebook and UMG executives, “has begun to . . . develop[] predictive analysis
20    Artificial Intelligence software” “that helps identify and spot songs or artists that have
21    ‘hit’ potential,” one example being his “StreamRate” software, which has the “ability to
22    surface valuable individual data from large data sets.” Id. ¶¶ 59-60, 62. According to
23    Ronk, “Capitol and UMG were able to use [Carter’s] Predictive Analysis AI software,”
24    in combination with the “user data from Facebook, to surface potential hit songs posted
25    to [F]acebook, just like they are doing with their brand new partnership with Facebook.”
26    Id. ¶¶ 61, 63. “[I]n the case of Plaintiff’s song, Upgraded 2.0, Defendants[] used the
27    technology to infringe.” Id. ¶ 63.
28

                                                    7
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 14 of 39 Page ID #:672



 1             D.      Procedural History
 2             On October 26, 2020, Ronk filed the instant lawsuit asserting copyright
 3    infringement, contributory or vicarious copyright infringement, and unfair competition.
 4    See generally Doc No. 1. After Defendants moved to dismiss the Complaint on
 5    December 30, 2020, the Court granted the motion with leave to amend on grounds that
 6    Ronk had not adequately alleged the copyright registration prerequisite of her lawsuit.
 7    Doc. Nos. 27, 63. Ronk filed her FAC on February 22, 2021, alleging only a single claim
 8    against all defendants for direct copyright infringement. See generally FAC. The FAC
 9    now alleges she obtained a valid registration for Upgraded 2.0. Id. ¶ 89.
10    III.     LEGAL STANDARD
11             Under Rule 8, a complaint must allege “sufficient factual matter, accepted as true,
12    to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
13    (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558-59 (2007).2 “Factual allegations
14    must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.
15    at 555. Plaintiff cannot rely on “threadbare recitals of the elements of a cause of action”
16    or “allegations that are merely conclusory, unwarranted deductions of fact, or
17    unreasonable inferences.” Conder v. Home Sav. of Am., No. CV 077051 AGCT, 2010
18    WL 2486765, at *2 (C.D. Cal. June 14, 2010). Further, allegations “equally consistent
19    with non-culpable behavior” do not plausibly state a claim for relief. Allstate Ins. Co. v.
20    Countrywide Fin. Corp., 842 F. Supp. 2d 1216, 1226 (C.D. Cal. 2012) (citing Twombly,
21    550 U.S. at 557). “Something more is needed, such as facts tending to exclude the
22    possibility that the alternative explanation is true, in order to render plaintiffs’ allegations
23    plausible” to survive a motion to dismiss. In re Century Aluminum Co. Securities Litig.,
24    729 F.3d 1104, 1108 (9th Cir. 2013). Finally, and key here, “[t]he Ninth Circuit has long
25    held that ‘when the copyrighted work and the alleged infringement are both before the
26    court, capable of examination and comparison, non-infringement can be determined on a
27    motion to dismiss.’” Weiss v. DreamWorks SKG, No. CV1402890DDPAJWX, 2015 WL
28    2
          All internal citations are omitted, and all emphases are added unless otherwise noted.
                                                     8
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 15 of 39 Page ID #:673



 1    12711658, at *4 (C.D. Cal. Feb. 9, 2015) (quoting Christianson v. West Pub. Co., 149
 2    F.2d 202, 203 (9th Cir. 1945)).
 3    IV.    RONK CANNOT PLAUSIBLY ALLEGE INFRINGEMENT
 4           To state a claim for copyright infringement, Ronk must plausibly allege
 5    (1) ownership of a valid copyright, and that (2) Defendants copied protected aspects of
 6    her copyrighted work. See Rentmeester v. Nike, Inc., 883 F.3d 1111, 1116-17 (9th Cir.
 7    2018), overruled on other grounds, Skidmore v. Led Zepplin, 952 F.3d 1051 (9th Cir.
 8    2020). “The second prong of the infringement analysis contains two separate
 9    components: ‘copying’ and ‘unlawful appropriation.’” Skidmore, 952 F.3d at 1064.
10           With regard to the “copying” element, “[i]n the absence of direct evidence of
11    copying…, the plaintiff ‘can attempt to prove it circumstantially by showing that the
12    defendant had access to the plaintiff's work and that the two works share similarities
13    probative of copying.’” Id. “[I]ndependent creation of a similar work cannot give rise to
14    liability.” Carlini v. Paramount Pics. Corp., Case No. 2:19-cv-08306-SB-RAP, ECF No.
15    47, at 10 (C.D. Cal. Feb. 2, 2021).3 As to “unlawful appropriation,” its “hallmark … is
16    that the works share substantial similarities.” Skidmore, 952 F.3d at 1064 (emphasis in
17    original); see Hates v. Keyes, No. CV 14-6246-PA (JEMX), 2015 WL 12734010, at *2
18    (C.D. Cal. Jan. 7, 2015) (plaintiff must allege “infringer had access to [her] copyrighted
19    work and that the works at issue are substantially similar in their protected elements”).
20           The FAC falls short on all counts. Among other things, Ronk does not and cannot
21    allege a plausible theory by which Defendants obtained access to her private Facebook
22    page to view Upgraded 2.0’s lyrics. Further, Smile and Upgraded 2.0 are, as a matter of
23    law, not substantially similar. These infirmities cannot be cured by amendment, and thus
24    the FAC should be dismissed without leave to amend.
25
26
      3
27  “[I]t is unnecessary . . . to request judicial notice of legal authority.” Rodriguez v.
   Lozano, No. 5:19-cv-02127-GW-JDE, 2020 WL 8084165, at *1 n.1 (C.D. Cal. Mar. 2,
28 2020).

                                                   9
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 16 of 39 Page ID #:674



 1           A.        Ronk Does Not Plausibly Allege “Copying” of Upgraded 2.0
 2           Ronk does not claim to have direct evidence of copying. See generally FAC.
 3    Therefore, she must show both Defendants’ access to Upgraded 2.0, and that Smile and
 4    Upgraded 2.0 share sufficient similarities to preclude independent creation of Smile.
 5    Skidmore, 952 F.3d at 1064. Ronk’s inability to plead a plausible, non-speculative theory
 6    of access is fatal to her claim and demands dismissal. Further, as discussed infra Section
 7    IV.B., the two songs share so little in common that Ronk certainly cannot preclude
 8    independent creation of Smile.
 9                     1.   Ronk Does Not Plausibly Allege Access to Upgraded 2.0
10           To establish access, a plaintiff must show “a reasonable possibility, not merely a
11    bare possibility that an alleged infringer had the chance to view the protected work.”
12    Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016). Access cannot be inferred through
13    “mere speculation or conjecture.” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482
14    (9th Cir. 2000), overruled on other grounds by Skidmore, 952 F.3d 1051. Absent direct
15    evidence of copying, access is generally established in one of two ways: (1) “the
16    plaintiff’s work has been widely disseminated,” or (2) “a particular chain of events …
17    between the plaintiff’s work and the defendant’s access to that work.” Id. at 482. Because
18    the lyrics to Upgraded 2.0 were not widely disseminated and Ronk cannot allege a
19    plausible chain of events linking Upgraded 2.0 and any defendant’s access thereto, Ronk
20    has not and cannot adequately plead access.
21                          a)    Upgraded 2.0 Was Not Widely Disseminated
22           Ronk admits the lyrics to Upgraded 2.0 were not widely disseminated, alleging
23    only that she allegedly “shared her copyrighted work, in the form of lyrics to the song,
24    ‘Upgraded 2.0,’ to her Facebook page on September 23rd 2014.” FAC ¶ 20. Ronk does
25    not allege she shared the lyrics to Upgraded 2.0 anywhere else or that the work was
26    distributed in any other form at any other time. See generally FAC. Yet, “the public
27    dissemination necessary to infer that a defendant might have had access to the work is
28    considerable.” Loomis v. Cornish, No. CV 12-5525 RSWL JEMX, 2013 WL 6044345, at

                                                    10
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 17 of 39 Page ID #:675



 1    *10 (C.D. Cal. Nov. 13, 2013), aff’d, Loomis, supra, 836 F.3d 991 (9th Cir. 2016). “[F]or
 2    a work to be widely disseminated, it must achieve a high degree of commercial success
 3    or be readily available in the market.” Id. at *10. The song Upgraded 2.0 has achieved no
 4    commercial success and is not available anywhere. See FAC ¶ 17 (“[Ronk] has not yet
 5    launched her brand …, [and] has not yet officially begun to sell and make money from
 6    her completed musical compositions.”). Indeed, Ronk admits Upgraded 2.0 “has not yet
 7    seen it’s [sic] first publication.” Doc. No. 40 at 22.
 8           Posting Upgraded 2.0’s lyrics to Ronk’s private Facebook page is insufficient as a
 9    matter of law to constitute the requisite widespread dissemination. Even were her post
10    accessible to the public, “[t]he availability of a copyrighted work on the Internet, in and
11    of itself, is insufficient to show access through widespread dissemination.” Loomis, 2013
12    WL 6044345, at *12. Indeed, “the posting of videos and/or songs on YouTube,
13    Amazon.com, and iTunes by an unknown singer” is “quite limited” dissemination that is
14    “clearly insufficient to support a finding of access.” Batts v. Adams, No. CV 10-8123-
15    JWF (RZX), 2011 WL 13217923, at *4 (C.D. Cal. Feb. 8, 2011). Not only does Ronk not
16    allege the lyrics were posted to a publicly accessible site, 4 Ronk does not even allege any
17    defendant follows the private Facebook page where the lyrics were posted.
18           Nor do Ronk’s new allegations that she performed a different song at a local event
19    or that she has generally promoted herself on her own public website and on social media
20    change the conclusion that access has not been alleged. See FAC ¶¶ 21-22, 27. Even if
21    Ronk had plausibly alleged any defendant knew or had ever heard of Ronk (she does not,
22    infra Section IV(A)(1)(b)(1)), it is “the plaintiff’s work,” Upgraded 2.0, that must be
23    widely disseminated—not Ronk. Loomis, 2013 WL 6044345, at *10. In any event, Ronk
24    acknowledges her public website only mentions the title of Upgraded 2.0 (to be released
25
26    4
    Even when the Ninth Circuit suggested in dicta in Skidmore v. Led Zeppelin, 952 F.3d
27 1051, 1068 (9th Cir. 2020) that “the concept of ‘access’” may be “increasingly diluted in
28 our digitally connected world,” it nonetheless acknowledged that, to allege such online
   access, the allegedly infringed work must, at minimum, be “available on demand.”
                                                    11
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 18 of 39 Page ID #:676



 1    on a future album)—not its lyrics. Id. ¶ 22. The only place Ronk posted her lyrics to
 2    Upgraded 2.0 was her private Facebook page. Id. ¶ 20.5
 3           Accordingly, Ronk has not pleaded the “widespread dissemination” of Upgraded
 4    2.0 necessary to establish access. See, e.g., Keys, 2015 WL 12734010, at *2-3
 5    (dismissing without leave to amend because plaintiffs’ “sole allegation with regard to
 6    access [was] that the work was uploaded to YouTube,” which was insufficient to “imply
 7    it was disseminated widely”); Hayes v. Minaj, No. 2:12-CV-07972-SVW-SH, 2012 WL
 8    12887393, at *3 (C.D. Cal. Dec. 18, 2012) (granting motion to dismiss on access grounds
 9    because posting song to YouTube did “not imply it was disseminated widely, and the
10    Complaint provide[d] no other facts to support such an inference”).
11                       b)     Ronk Does Not Plead a Plausible Chain of Events
12           Recognizing as she must that her lyrics were not widely disseminated, Ronk falls
13    back on other tortured theories of access, which neither her pleadings nor common sense
14    support. To plausibly plead access under a specific “chain of events” theory, Ronk was
15    required to plead “facts showing a chain of events from [the intermediary] to
16    [Defendants] and … [that] their relationship is sufficiently strong to raise a reasonable
17    possibility of access.” Schkeiban v. Cameron, No. CV 12-0636-R (MANX), 2012 WL
18    12895721, at *2 (C.D. Cal. July 20, 2012) (granting motion to dismiss because Plaintiff
19    “merely speculates without factual support that [the third-party intermediary] acted as he
20    said”) (emphasis added); cf. Towler v. Sayles, 76 F.3d 579, 583 (4th Cir. 1996) (“A court
21    may infer … a reasonable possibility of access if the author sent the copyrighted work to
22    a third party intermediary who has a close relationship with the infringer,” like “she
23
      5
24
        Ronk’s allegation that a “spider” “scraped” her blog post in March of 2020 and then
      “suddenly”—six months later, after she had served her Complaint and had begun
25    corresponding with Defendants’ counsel—her blog post was “swarmed with visits, from
26
      visitors located exactly where Defendants live” bears on nothing. See id. ¶¶ 27, 30. Even
      if true or in any way connected to Defendants, these allegations only show that Ronk’s
27    blog post (which did not contain Upgraded 2.0’s lyrics) was “disseminated” to a website
28    scraper of unknown origin after Smile was written, (see id. ¶ 39), and that the blog was
      visited after Smile was released and after Ronk served her Complaint. See id. ¶ 41.
                                                   12
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 19 of 39 Page ID #:677



 1    supervises or works in the same department or contributes creative ideas to” the alleged
 2    infringer.”).
 3           Here, in sum, Ronk alleges that Facebook’s “master of leverage,” CEO Mark
 4    Zuckerberg, exploited music licenses via a “strategic partnership” with Defendant UMG
 5    in exchange for an undefined universe of “controversial [Facebook] user data access,”
 6    “and Defendants used that to access” the Upgraded 2.0 lyrics on Ronk’s private
 7    Facebook page, either on their own or perhaps in coordination with Troy Carter, a former
 8    Netflix and Spotify executive with his own “predictive analysis Artificial Intelligence
 9    software.” FAC ¶¶ 46, 60. None of Ronk’s rank speculation, however, constitutes “a
10    particular chain of events … between the plaintiff’s work and the defendant’s access.”
11    Three Boys, 212 F.3d at 482.
12                              (1)    Ronk Speculates How Defendants Could Have
13                                     Discovered Her Through a Street Sign.
14           For the first link in her chain, Ronk attempts to plead how Plaintiffs “would have
15    been able to discover” her existence, so that they would then choose to “utilize their other
16    tools, like their social media user data access and predictive analysis AI to find and
17    analyze Upgraded 2.0’s lyrics.” FAC ¶¶ 57, 58; see also ¶¶ 21-28, 54-55. Putting aside
18    the speculation inherent in Ronk positing how something might have happened, her
19    allegations are not remotely plausible.
20           Recall that the FAC alleges that in March 2016, Ronk placed a barely visible sign
21    on Sunset Boulevard in Beverly Hills advertising her event in Portland, Oregon. FAC
22    ¶ 24, Fig. C. In the bottom corner, the sign reads “with Michele Ronk,” but does not
23    indicate who “Michele Ronk” is, or even that she is a musician. Id., Fig. B.
24           While Ronk does not (and cannot) allege who attended the “unticketed” event, (id.
25    ¶ 24), the theory appears to be that a Defendant (or one of their agents) (1) saw the sign
26    driving by; (2) could read it; (3) became interested in attending an event nearly a
27    thousand miles away and identified only by a hashtag; (4) heard Ronk perform Be Love
28    at the event, and then from that performance (5) searched for and visited Ronk’s website;

                                                   13
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 20 of 39 Page ID #:678



 1    (6) noticed the title to Upgraded 2.0 which was set to appear on a yet unreleased album;
 2    (7) and decided to use Facebook and/or Troy Carter’s technology to illegally search
 3    through all of Ronk’s social media posts until they (8) found her 2014 Facebook post
 4    containing Upgraded 2.0’s lyrics. While it is true that “anything is possible,” Three Boys,
 5    212 F.3d at 482, the chain of inferences required to connect one of the Defendants to
 6    Upgraded 2.0 in this manner is so remote as to strain credulity.6 See Loomis v. Cornish,
 7    836 F.3d at 998 (9th Cir. 2016) (“bare possibility” of reading about Plaintiff in a
 8    magazine in a break room of a studio not enough to raise a triable issue of access).
 9                              (2)   Ronk Speculates That Defendants Could Have Accessed
10                                    Her Facebook User Data.
11           Perhaps because there is no reason to believe Defendants happen to be among the
12    few hundred people that attended an event nowhere near the small illegible sign on which
13    she claims the event was advertised in Beverly Hills, Ronk posits that UMG and
14    Facebook’s “strategic partnership” must have included illegal access to Facebook’s user
15    data, from which Defendants “would [have] be[en] able to [] target[]” Ronk “with a
16    structured SQL query to, for example, ‘get all users who are recording artists,’” a search
17    that must have included Ronk in its dragnet. FAC ¶¶ 54-55. From there, UMG “would
18    just need to query her posts” or execute another, narrower search to “get all posts from
19    any user who has songwriter in their bio and which include ‘©,’” which would
20    encompass Ronk’s post containing the Upgraded 2.0 lyrics.7 Id. ¶ 55.
21           In other words, Ronk asks the Court to assume that because UMG and Facebook
22    entered into a music licensing agreement and because Facebook has previously leveraged
23
      6
        Nor does the fact that Ronk has deep ties in the Christian community; promotes herself
24
      as a “Christian,” “Songwriter,” “Mental Illness Advocate”; or that she has been contacted
25    by “Mental Illness Treatment Centers” and a Christian actress through her social media
      account more plausibly allege a “chain of events” by which Defendants discovered Ronk
26
      and elected to unlawfully steal the unknown artist’s lyrics. FAC ¶¶ 27-28.
27    7
        Even assuming UMG conducted the targeted SQL searches as she claims, Ronk’s 2014
28    Facebook Post did not contain a ©, and thus such a search would not have located her
      lyrics. See FAC ¶ 20, Fig. A.
                                                  14
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 21 of 39 Page ID #:679



 1    its user data in the context of other commercial partnerships, Zuckerberg and Facebook
 2    must have provided UMG illegal access to an unknown universe of data that included
 3    Ronk’s private Facebook page. Id. ¶ 49. Yet, the only allegations resembling facts that
 4    Ronk alleges are that (1) Facebook uses MySQL “to store all it’s [sic] user and
 5    application data”; (2) Facebook has the capacity to conduct SQL queries to retrieve
 6    individual Facebook posts; (3) Facebook has “leveraged” its user data in the past
 7    (without alleging which data or for what purpose); and (4) UMG entered into a strategic
 8    partnership with Facebook. Id. ¶¶ 46, 49-50. Despite the explanation of technology
 9    possessed by Facebook that might permit a search of its user data, Ronk still fails to
10    move the needle from theoretical to plausible that Defendants were permitted unlawful
11    access to private user data and elected to exploit such to illegally hunt down Ronk’s
12    lyrics. Even assuming her allegations true, Ronk has only alleged facts “equally
13    consistent with non-culpable behavior,” which is insufficient to plausibly state a claim.
14    Allstate Ins. Co., 842 F. Supp. 2d at 1226 (citing Twombly, 550 U.S. at 557).
15           Indeed, Ronk’s theory of access remains a “tort[u]ous chain of hypothetical[s]” too
16    attenuated to plausibly allege a “reasonable opportunity to view” Ronk’s work. Meta-
17    Film Assocs., Inc. v. MCA, Inc., 586 F. Supp. 1346, 1355 (C.D. Cal. 1984).8 Ronk’s
18    “mere speculation” is “completely unsubstantiated” and thus insufficient as a matter of
19
      8
        Ronk additionally alludes to (a) an ongoing relationship between UMG and/or Capitol
20
      and an individual software developer, Troy Carter, (FAC ¶ 59), who is allegedly
21    developing software to spot songs with “hit” potential, and (b) another recent press
      release announcing a music licensing agreement between UMG and social media site
22
      TikTok. Id. ¶ 45. By her own allegations, Ronk does not yet have a published song that
23    Mr. Carter’s predictive analytics could theoretically identify as a “hit,” even if
24
      Mr. Carter’s finished software functions as she claims. Ronk has a set of lyrics. And the
      press release cited does not suggest that TikTok is giving UMG access to individualized
25    data, let alone so that UMG can unlawfully appropriate the songs of artists. TikTok and
26
      Universal Music Group Announce Expanded Global Alliance, UNIVERSAL MUSIC GROUP
      (February 8, 2021), http://universalmusic.com/tiktok-and-universal-music-group-
27    announce-expanded-global-alliance. In other words, Ronk simply points to lawful
28    business operations and then proclaims without substantiation that they are being used for
      nefarious purposes. See Allstate, 842 F. Supp. 2d at 1226.
                                                  15
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 22 of 39 Page ID #:680



 1    law “to support a finding that there was a ‘reasonable possibility’ that [Defendants]
 2    accessed” Upgraded 2.0. Weiss, 2015 WL 12711658, at *5 (granting motion to dismiss
 3    because allegations that DreamWorks “‘collaborated and schemed’ to have a ‘man in
 4    jeans and a black leather jacket’ steal Plaintiff’s flash drive” to help create the hit series,
 5    Smash, or that DreamWorks “could have obtained a copy of [her] script through” a
 6    celebrity rights organization with which plaintiff had previously worked, were “highly
 7    improbable”); see, e.g., Astor-White v. Strong, 817 Fed. App’x 502, 503 (9th Cir. 2020)
 8    (affirming dismissal of plaintiff’s complaint without leave to amend because “mere
 9    allegation” that three people plaintiff shared his work with “had a ‘working relationship’
10    with or moved in similar circles’ as [defendant] does not establish that [defendant] had a
11    reasonable opportunity or reasonable possibility of viewing the allegedly infringed
12    work); Briggs v. Blomkamp, 70 F. Supp. 3d 1155, 1166 (N.D. Cal. 2014) (plaintiff did
13    “no more than suggest a bare possibility of access,” by alleging a “media-savvy” film-
14    maker could have accessed his work from a website); see also Jorgensen v. Epic/Sony
15    Records, 351 F.3d 46, 49 n.2 (2d Cir. 2003) (“reject[ing] as unsubstantiated [plaintiff’s]
16    theory of access via an alleged [] conspiracy,” by which someone plaintiff “never met,
17    spoke[] to or sent music to” “played a central role” in providing access to defendants).
18           Separately, even if Ronk could plausibly allege Facebook or anyone else provided
19    the type of technological or user data access she alleges to UMG, the naked allegation
20    that “Defendants used that to access Plaintiff Ronk’s work,” FAC ¶ 49, or “used the
21    technology to infringe” id. ¶ 63, are “mere conclusion[s], devoid of facts to support an
22    inference that [Defendants] directly accessed the song,” and independently fatal to
23    Ronk’s claim. Minaj, 2012 WL 12887393, at *3 (“bald allegation that [defendant] ‘took
24    the content’” was a legal conclusion not accepted as true).
25                     2.   Ronk’s Other “Probative Evidence” Is Probative of Nothing.
26           Left with nothing else, Ronk finally resorts to her own armchair psychoanalysis of
27    Perry to “prove” that it was “not possibl[e]” for Perry to write the uplifting lyrics in
28    Smile. According to Ronk, Perry would have been physically incapable of writing the

                                                     16
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 23 of 39 Page ID #:681



 1    “cheery” lyrics in Smile if she were truly suffering from depression, and therefore Perry
 2    either (1) lied about how depressed she was at the time and had to steal Ronk’s lyrics to
 3    tell a genuine story of overcoming real depression, or (2) accurately disclosed her
 4    ongoing depression at the time, and therefore, was physically incapable of writing the
 5    lyrics and had to steal Ronk’s lyrics to tell a genuine story of overcoming real depression.
 6    FAC ¶ 66. Ronk crosses the line by presuming to know how a “real” depression victim
 7    should act. See Conder, 2010 WL 2486765, at *2 (plaintiff cannot rely on “unwarranted
 8    deductions of fact, or unreasonable inferences”).
 9           Equally offensive, Ronk then assumes the role of religious gatekeeper, alleging it
10    was factually impossible for someone like Perry who has “chosen to reject God,” to
11    include God in a lyric; per Ronk, as a lapsed Christian, Ms. Perry would only have
12    written about the “Universe,” so because Smile mentions God, the lyric must have come
13    from Ronk. FAC ¶¶ 67, 78, Fig. D (8). Putting aside the farce of Ronk’s speculation
14    about the impact of Ms. Perry’s faith on her songwriting, Ms. Perry is also not the only
15    Defendant with a writing credit for Smile. So, even if any of Ronk’s allegations were
16    plausible or relevant, Ronk fails to explain why it could not be that one of the other
17    songwriters on the team authored the particular lyric she challenges.
18           Finally, Ronk also continues to insist that access to Upgraded 2.0 should be
19    assumed because Perry has a “track record” of copying other artists’ work. FAC ¶ 74. Of
20    course, establishing a past propensity for copying (let alone infringement) is not a
21    recognized way to prove access. See Three Boys, 212 F.3d at 482; Weiss, 2015 WL
22    12711658, at *4 (“Access may not be inferred through mere speculation or conjecture.”).
23    Moreover, no illicit “track record” exists. In one instance, Ronk agrees the artist received
24    a songwriting credit on the allegedly infringing song. FAC ¶ 72. In the other instance,
25    Ronk simply misunderstands what occurred. Id. ¶ 69. To be clear, Judge Snyder granted
26    the defendants’ renewed motion for judgment as a matter of law, holding that no
27    reasonable jury could conclude that Dark Horse was substantially similar to the allegedly
28    infringed work. See Gray v. Perry, No. 215CV05642CASJCX, 2020 WL 1275221, at *3-

                                                   17
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 24 of 39 Page ID #:682



 1    4 (C.D. Cal. Mar. 16, 2020).
 2           B.        Ronk Does Not Plausibly Allege “Unlawful Appropriation” a.k.a.
 3                     “Substantial Similarity” Between Smile and Upgraded 2.0
 4           Nor can Ronk ever prove actionable similarity. “Even where access is well-pled,”
 5    to survive a motion to dismiss, “an infringement claim must [also] allege substantial
 6    similarity between the rival works.” Minaj, 2012 WL 12887393, at *3. Substantial
 7    similarity can “often be decided as a matter of law.” Benay v. Warner Bros. Entm’t, Inc.,
 8    607 F.3d 620, 624 (9th Cir. 2010), overruled on other grounds, Skidmore, 952 F.3d 1051,
 9    because “there … [are] times where the court’s ‘judicial experience and common sense’
10    shows that the claims are not plausible and that a comparison of [the] two works creates
11    no more than a ‘mere possibility of misconduct.’” Masterson v. The Walt Disney Co., 821
12    Fed. App’x 779, 781 (9th Cir. 2020) (quoting Iqbal, 556 U.S. at 679).
13           “[D]etermining whether works are substantially similar involves a two-part
14    analysis consisting of the ‘extrinsic test’ and the ‘intrinsic test.’” Rentmeester, 883 F.3d
15    at 1118. “Only the extrinsic test’s application may be decided as a matter of law … so
16    that is the only test relevant … [to] the district court’s ruling on a motion to dismiss.” Id.
17    Under the extrinsic test, “[t]he court must ‘filter out’ the unprotectable elements of the
18    plaintiff’s work—primarily ideas and concepts, material in the public domain, and scenes
19    à faire (stock or standard features that are commonly associated with the treatment of a
20    given subject).” Id. A court must also filter out “ordinary phrases”, which are “not
21    entitled to copyright protection. Narell v. Freeman, 872 F.2d 907, 911 (9th Cir. 1989).
22    Thereafter, the court “ask[s] only whether the protectible elements in [the] two works are
23    substantially similar,” L.A. Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 849
24    (9th Cir. 2012), abrogated on other grounds as recognized in Unicolors, Inc. v. H&M
25    Hennes & Mauritz, L.P., 959 F.3d 1194 (9th Cir. 2020). Where review of the works
26    “exposes many more differences than similarities,” and the similar “characteristics . . .
27    flow naturally from the works’ shared basic plot premise,” the works are “not sufficiently
28    similar to satisfy the extrinsic test.” Benay, 607 F.3d at 625. Finally, courts disregard

                                                    18
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 25 of 39 Page ID #:683



 1    “highly-abstracted” descriptions of shared ideas that are “so broad that [the description]
 2    is certain to sweep in almost every conceivable use of [the allegedly protected element].”
 3    Carlini, No. 2:19-cv-08306-SB-RAP, ECF No. 47, at 16.
 4           Initially, Ronk now concedes that the list of the “same ideas” allegedly common to
 5    Upgraded 2.0 and Smile in the twelve challenged lyrical snippets, are “unprotectible,”
 6    and “as such Plaintiff does not claim copyright protection over [such] ideas.” FAC ¶ 78.
 7    Accordingly, Defendants will not dwell on the point.9 See Benay, 607 F.3d at 624
 8    (“Copyright law only protects expression of ideas, not the ideas themselves”);
 9    Rentmeester, 883 F.3d at 1117 (there is no liability for “cop[ying] only the ‘ideas’ [and]
10    ‘concepts’ used in [a] work”).
11                     1.   Random Shared Words Is Not Substantial Similarity.
12           Unable to abstract to the idea level, as Ronk concedes, Ronk points to seven
13    isolated, ordinary words, divorced entirely from one another, that happen to appear
14    somewhere in the lyrics to both Upgraded 2.0 and Smile. But “[t]he test for copyright
15    infringement requires more than shared usage of commonly-used words.” Woods v.
16    Carter, No. 15 C 9877, 2016 WL 640526, at *2 (N.D. Cal. Feb. 18, 2016). Moreover,
17    “[o]rdinary phrases are not entitled to copyright protection.” Narell, 872 F.2d at 911; see
18    also id. (“Phrases and expression conveying an idea typically expressed in a limited
19    number of stereotyped fashions are not subject to copyright protection.”); Corbello v.
20    Valli, 974 F.3d 965, 977 (9th Cir. 2020) (“The words ‘social movement’ thus form an
21    unprotectable common phrase describing an idea.”); Grosso v. Miramax Film Corp., 383
22    F.3d 965, 967 (9th Cir. 2004) (no substantial similarity where “the only similarities in
23    dialogue between the two works come from the use of common, unprotectable poker
24    jargon”); Guity v. Santos, No. 18-CV-10387 (PKC), 2019 WL 6619217, at *5 (S.D.N.Y.
25    Dec. 5, 2019) (“[t]he shared usage of single everyday words also fails to show substantial
26    similarity between the two songs”); Whitehead v. Paramount Pictures Corp., 53 F. Supp.
27
      9
28     Although the FAC is not entirely clear about what lyrics allegedly support Ronk’s claim
      of substantial similarity, Defendants will address all the lyrics in Figures D, F, G, and H.
                                                   19
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 26 of 39 Page ID #:684



 1    2d 38, 47 n.5 (D.D.C. 1999) (“Most of the similarities alleged by [Plaintiff] are too
 2    patently frivolous for discussion. For instance, he asserts that the works are similar
 3    because both use the phrases ‘kind of cute’ and ‘what the f—is this’ and the words ‘tool,’
 4    ‘Jesus,’ ‘coup’ and ‘brother.’ . . . Needless to say, the isolated use of a word or phrase
 5    such as ‘kind of cute’ is not copyrightable.”). “2.0” is a commonplace word to describe
 6    an improved version of something with a “technological” or “modern” connotation. Its
 7    isolated, shared use by Upgraded 2.0 and Smile is not evidence of unlawful
 8    appropriation, because “2.0” is not copyrightable.10
 9                     2.   “Synonyms” and “Shared Sememes” Are Not Protectable.
10           Ronk overreaches in newly asserting that Smile infringes Upgraded 2.0 because
11    the two songs have “synonymous words or synonymous phrases” and “Sememe[s]” of
12    “Denotational 1 type” or “Connotational 3 type.” Id. ¶¶ 78, Fig. D(1), (3), 81, Fig. G(2)-
13    (3). Defendants will not dispute that there are some words or phrases Ronk compares that
14    are arguably synonymous, for example, “dull” and “faded.”11 But even if Upgraded 2.0
15    and Smile share a handful of synonyms, sharing a synonym is not indicative of unlawful
16    appropriation, as use of a word does not establish copyright protection over all of its
17    synonyms, especially in song lyrics, where the precise choice of words has “musical,” in
18    addition to “denotational” and “connotational” implications. There are reasons why a
19    lyricist might want to use a particular word (for example, “remodel”), the most obvious
20    being that it slant rhymes with “sparkled.” But “remodel” might also use vowels that are
21    easier to sing in a particular vocal range, or syllables that align better with a certain beat
22
      10
23       Nor are “not,” “myself,” “road,” “tear / tears,” “thank / thankful,” or “rejected /
      rejection”—the only other words common to both songs. See ¶ 78, Fig. D(1-12).
24    11
         Others are not synonymous, such as Ronk’s reference to “upgraded” (improved by
25    addition or replacement of components; raised to a higher standard) versus Perry’s
26
      “remodeled” (to change the structure or form of something, often a building). A remodel
      is not always better, often just different, unlike an upgrade. It is only Perry’s subsequent
27    contextual inclusion of “now I sparkle” that informs the listener she refers to a “positive”
28    remodel. Thus, the combination of “2.0,” “remodeled,” and “now I sparkle” eventually
      expresses the idea of improvement in a different way than “upgraded 2.0.”
                                                    20
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 27 of 39 Page ID #:685



 1    (“remodel” emphasizes the second syllable; “upgraded” emphasizes the first). More
 2    importantly, the use of a synonym is the very definition of a different expression of the
 3    same idea, even if one could construe it as having the “same meaning.” Benay, 607 F.3d
 4    at 623. For the same reason courts consistently hold that artists cannot copyright an
 5    isolated word or phrase even when it is used by others verbatim, Ronk certainly cannot
 6    claim that all “connotat[ive]” or “denotat[ive]” synonyms “resulting in the exact same
 7    meaning” as “upgraded” (or anything else) are hers. FAC ¶ 81, Fig. G(1)-(4).12
 8                     3.   There Is No Substantial Similarity Alleged in the Selection,
 9                          Coordination, or Arrangement of Elements.
10           Of course, even when individual elements are not protected, their “[o]riginal
11    selection, coordination, and arrangement … may be.” L.A. Printex, 676 F.3d at 849.
12    Copyright protection extends to a combination of elements, however, only where “those
13    elements are numerous enough and their selection and arrangement original enough that
14    their combination constitutes an original work of authorship.” Skidmore, 952 F.3d at
15    1074. “Put another way, [] a selection and arrangement copyright protects [] the
16    particular way in which the artistic elements form a coherent pattern, synthesis, or
17    design.” Id. at 1074 (emphasis in original). “Without [a particular, original] arrangement,
18    there is no liability for taking ‘ideas and concepts’ from the plaintiff’s work, ‘even in
19    combination.’” Id. at 1074 (quoting Rentmeester, 883 F.3d at 1122-23). As explained by
20    the Honorable Learned Hand, the “selection and arrangement of elements must be similar
21    enough that ‘the ordinary observer, unless he set out to detect the disparities, would be
22    disposed to overlook them.’” Rentmeester, 883 F.3d at 1121 (quoting Peter Pan Fabrics,
23    Inc. v. Martin Weiner Corp., 274 F.2d 487, 489 (2d Cir. 1960).
24           Several of Ronk’s examples of alleged “nearly identical” “selection and
25    arrangement of the elements” are simply natural and inevitable consequences of English
26
27    12
     Ronk’s exercise in “substituting” her lyrics into Smile has never been the test for
28 substantial similarity and at best serves to establish that the scarce overlapping words are,
   in fact, synonymous or share “sememes.” FAC ¶¶ 82-85.
                                                   21
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 28 of 39 Page ID #:686



 1    grammatical structure or literary device. For example, Ronk believes the phrase “the old
 2    me faded . . . I’ve been reinstated” (from Upgraded 2.0) shares the same “selection and
 3    arrangement” as “used to be dull, now I sparkle” (from Smile). As an initial matter, Ronk
 4    surreptitiously omits by ellipses “my review is in,” leaving a gaping hole in the middle of
 5    the complete Upgraded 2.0 lyric to make it appear more similar to Smile.13 Silas v. HBO,
 6    Inc., 201 F. Supp. 3d 1158, 1173 (C.D. Cal. 2016) (disapproving of plaintiff’s
 7    “significantly misrepresent[ing] the works in multiple ways” in order to make the works
 8    appear more similar), aff’d, 713 Fed. App’x 626 (9th Cir. 2018); Carlini, No. 2:19-cv-
 9    08306-SB-RAP, ECF No. 47, at 16 & n.5 (criticizing the “libert[ies] Plaintiff took in
10    comparing the two stories”).14 In any event, both phrases’ “selection and arrangement”
11    are merely the natural consequence of expressing the idea of improvement through
12    juxtaposition, with the negative first, and the positive second. Other “selections and
13
14    13
         Notably, Ronk elsewhere claims the same omitted lyric from her song’s chorus, “my
15    review is in,” is copied by the final line of Smile’s first verse, “Failed the test.” FAC ¶ 78,
      Fig. D(9).
16    14
         Ronk “massages” other comparisons, such as alleging (1) Upgraded 2.0’s “deep” and
17    Smile’s “long” “are synonyms” (FAC ¶ 78, Fig. D(3)); (2) Upgraded 2.0’s phrase “left
      with the third degree” “share[s] the same idea of ‘I’m inspired to persevere’” as Smile’s
18
      “stayin alive like the BeeGees,” when “left with the third degree” actually refers to a
19    harsh questioning, (FAC ¶ 78, Fig. D(7)); and (3) Upgraded 2.0’s “keep[ing] tears in”
      and Smile’s “every tear has been a lesson” express the “same idea” of “learning from
20
      experiences that made me cry,” even though the character in Upgraded 2.0 does not cry.
21    Id. ¶ 78, Fig. D(4). More subtle is when Ronk “tweaks” the allegedly common “idea” or
      “story element” itself, in response to Defendants’ observation that the lyrics are not as
22
      similar as portrayed. (Compare Compl. ¶ 50(9) (“outcome of passing/failing a test”) with
23    FAC ¶ 78, Fig. D(9) (“outcome of an intangible/figurative test”).) The previous “story
24
      element” has now morphed, presumably because the Defendants pointed out that
      Upgraded 2.0’s lyric “my review is in/in awe of how I’m rated” “uses the concrete
25    metaphor of passing a job performance evaluation”, and Smile’s lyric “failed the test”
26
      “refers to vaguely failing an intangible test.” Doc. No. 27 at 25-26. Ronk’s alleged
      “substantially similar” idea has now been abstracted even further to obscure the patent
27    differences between the two sets of lyrics. Carlini at 16 (criticizing highly-abstracted
28    shared idea because “[t]his description is so broad that it is certain to sweep in almost
      every conceivable use of [the allegedly protected element].”).
                                                    22
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 29 of 39 Page ID #:687



 1    arrangements” of the same words would be grammatically stilted or accomplish the
 2    wrong meaning: writing “now I sparkle, used to be dull” is backward-looking, rather than
 3    forward-looking; “dull [I] used to be, sparkle I [do] now” is grammatically awkward or
 4    dated. The selection and arrangement in both songs was inevitable—or at least the most
 5    artistically advantageous from a limited number of options, and therefore not protected.
 6    Narell, 872 F.2d at 911 (“Phrases and expressions conveying an idea typically expressed
 7    in a limited number of stereotyped fashions are not subject to copyright protection.”); see
 8    Carlini, No. 2:19-cv-08306-SB-RAP, ECF No. 47, at 16.
 9           More tellingly, Ronk cannot help but concede the selection and arrangement of
10    some of the very elements on which she relies are not in fact the same, alleging instead
11    they were “arranged … one after the other, but just in swapped order.” FAC ¶ 81, Fig.
12    G(1), (4). If it is not fatal to a selection and arrangement analysis that two elements are
13    “just in swapped order,” then a unique selection and arrangement means nothing. Taking
14    a step back from Ronk’s molecular, line-by-line analysis, and as is evident from the
15    color-coded graphic Ronk relies upon to illustrate the songs’ similarities, there is no
16    correlation in how the allegedly similar elements appear in the two songs’ overall
17    structures. Compare FAC ¶ 78, Fig. E with Addendum C, attached hereto.
18           For example, while Upgraded 2.0’s chorus focuses on the character having been
19    “upgraded (2.0),” Perry’s reference to “2.0 Remodeled” appears only once—in Smile’s
20    second verse. And while Smile’s chorus focuses on the character’s gratitude (“Yeah, I’m
21    thankful, Scratch that, baby, I’m grateful”), Ronk’s reference to gratitude, “Thank you!
22    Amen!” appears only once—in Upgraded 2.0’s fourth verse. Whether a lyric is placed in
23    a chorus, as compared to a verse, is of paramount importance in a song, as the chorus is
24    where the primary musical and lyrical motifs are and what listeners tend to remember.
25           In sum, the passing similarities between Upgraded 2.0 and Smile are so few and
26    attenuated that the two works are not substantially similar as a matter of law. “Because
27    many works … can be recast as compilations of individually unprotected constituent
28    parts,” to hold otherwise here “would deem substantially similar two vastly dissimilar

                                                    23
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 30 of 39 Page ID #:688



 1    musical compositions … for sharing some of the same notes, words, or colors.”
 2    Skidmore, 952 F.3d at 1075-76.
 3                     4.   The Two Songs Tell Different and Unique Stories
 4           While Ronk attempts to plead the similarity based on shared abstract ideas and
 5    themes and coincidental use of common words, a comparison of the two sets of lyrics
 6    reveals patent dissimilarity in their stories. Compare Addendum A with Addendum B.
 7           The theme of Ronk’s Upgraded 2.0 is one of “redemption from a sinful life
 8    through Jesus.” In the lyrics, Ronk tells her autobiographical story of a woman who led a
 9    life “deep in sin” driven by her belief that the “only strength is by a man’s lust” being
10    redeemed and “upgraded (2.0)” by her belief in the “Shepard,” Jesus Christ, and thus
11    avoiding her friend Jenn’s “sad end,” declaring “Jesus, without you, it’s me it could of
12    [sic] been, Thank you! Amen!”15 See Addendum A. By contrast, Smile makes no mention
13    of the lust of another (or even sin in general), or Jenn, or Jesus, or a Shepard. Instead, it
14    tells the story of a woman working her way through rejection and depression with an
15    “ego check” and “no shortcuts” being “thankful” and “grateful” because she “finally got
16    back that smile,” “a Mona Lisa masterpiece.” See Addendum B. These demonstrable
17    differences in the “plot, themes, …, mood,… [and] characters,” show as a matter of law
18    that—even to the extent the two works express the same generic, unprotectible themes—
19    they do so in completely different ways. Kouf v. Walt Disney Pictures & Television, 16
20    F.3d 1042, 1045 (9th Cir. 1994).
21    V.     CONCLUSION
22           For the foregoing reasons, Defendants respectfully request that the Amended
23    Complaint be dismissed without leave to amend. Dismissal without leave to amend is
24    proper when “[n]othing disclosed during discovery could alter the fact that the allegedly
25    infringing works are as a matter of law not substantially similar.” Rentmeester, 883 F.3d
26
27    15
      See FAC ¶ 18 (Upgraded 2.0 is “based on [Ronk’s] own life experiences and close
28 friendships” and tells “a heartfelt story of enduring a dark and hard beginning … and
   triumphantly and thankfully becoming a new person through the help of Jesus.”)
                                                    24
      ACTIVE55570827
     Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 31 of 39 Page ID #:689



 1    at 1123; Cameron, 2020 WL 6118493, at *2 (lack of substantial similarity is a “defect
 2    that cannot be cured by amendment”). Ronk has not returned with different lyrics. No
 3    additional facts or discovery can cure the absence of substantial similarity as a matter of
 4    law, and thus amendment would be futile.
 5    Dated: March 8, 2021                   GREENBERG TRAURIG, LLP
 6
 7                                        By: /s/ Vincent H. Chieffo
 8                                              Vincent H. Chieffo
                                            Attorneys for Defendants Katheryn Elizabeth
 9                                          Hudson p/k/a Katy Perry; Capitol Records, LLC;
10                                          and Universal Music Group, LLC

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   25
      ACTIVE55570827
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 32 of 39 Page ID #:690




                                                 ADDENDUM A
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 33 of 39 Page ID #:691




                                 Upgraded 2.0 Lyrics
   as alleged in ¶ 20, Fig. A of Plaintiff Michele Ronk’s First Amended Complaint,
                                       Doc. No. 65


 Ever really looked deep down inside.
 We feel like were in jeopardy
 Left with major third degree
 Like we were in a plane crash like Barker, feeling misplaced
 The heartbreak that’s faced
 Things like being replaced


 Never knowing how to trust
 Only strength is by a mans lust
 Without a guide along the way,slowly turning into rust
 Some get through it but most will fall apart
 Cause we need a good start
 Dirty laundry piles up when someone’s not doing their part


 <Chorus>
 I’ve been upgraded(2.0)
 The old me faded
 My review is in, I’ve been reinstated
 In awe of how I’m rated
 Cause I’ve been upgraded(2.0)


 A Shepard to the defective
 Restored on the shelf again, now disinfected

                                    ADDENDUM A

                                                                           Page 26
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 34 of 39 Page ID #:692




 Cause I messed up all over the place
 Not knowing myself behind this face
 My glass half empty living in fear of rejection


 <chorus>


 A road deep in sin until it all clicked
 And I really understood God, I kicked
 Off a new start, chatted with a friend
 Licked my lips trying to keep tears in hearing about Jenn
 It didn’t have to be a story with a sad end, again
 Jesus, without you, it’s me it could of been,Thank You! Amen!


 <chorus>




                                     ADDENDUM A

                                                                      Page 27
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 35 of 39 Page ID #:693




                                                 ADDENDUM B
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 36 of 39 Page ID #:694




                                      Smile Lyrics
   as alleged in ¶ 78, Fig. E. of Plaintiff Michele Ronk’s First Amended Complaint,
                                        Doc. No. 65


 Verse 1:


 Every day
 Groundhog Day
 Going through motions felt so fake
 Not myself
 Not my best
 Felt like I
 Failed the test


 But every tear has been a lesson
 Rejection can be God’s protection
 Long hard road to get that redemption
 But no shortcuts to a blessin’


 Verse 2:


 2.0
 Remodeled
 Used to be dull, now I sparkle
 Had a piece
 Of humble pie

                                     ADDENDUM B

                                                                            Page 28
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 37 of 39 Page ID #:695




 That ego check
 Saved my life


 Now I got a smile like Lionel Richie
 Big and bright, need shades just to see me
 Tryna stay alive just like I’m the Bee-Gees
 A Mona Lisa masterpiece


 Chorus:


 Yeah, I’m thankful
 Scratch that, baby, I’m grateful
 Gotta say it’s really been a while
 But now I got back that smile, smile


 I’m so thankful
 Scratch that, baby, I’m grateful
 Now you see me shine for a mile
 Finally got back that smile, smile




                                      ADDENDUM B

                                                                      Page 29
Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 38 of 39 Page ID #:696




                                                   ADDENDUM C
           Case 2:20-cv-09843-FLA-AS Document 67 Filed 03/08/21 Page 39 of 39 Page ID #:697




Verse 1:                                                                 verse 'I:

Ever really loo ked deep down Inside,                                    Every cloy
We, feel like we're in jeopordiy                                         Groundho91Doy
                                                                         Goin91through motion.s felt so, toke
                  r             k.e Bar   , feeling mfsplaced            Not myself
The heortbreok tha,t's. faced                                            Not my best
Things lik!e being replaced                                              Felt il<e I

Verse 2:
                                                                         But ever/ tear has be n o lesson
N ev,e r l<nowing how to trust                                           Rejection con be God's protectlon
Only strength rs by 0 1m.on's lust                                       Long hard road to g,et that mdiml2lk!n
Without a guide al,o ng the way, slowly turning into rust                But no shortcuts to 0 1bl'e ssin'
Some get tl'lrough it but most wlll foll apairt
Cause we need o good start                                               Verse 2:
Dirty laundry piles up when someone's not doing
                      1
                                                   u,
                                                                         2.0
Verse 3:                                                                 Remodeled
                                                                         Used :to be duff, now I sparikle
A Shepard to the defective                                               Had a piece
Restored on the shelf again, now disinfecte                              of humble pice
Couse messed up all ov r th ploc                                         That ego check
Not knowing myself belhind tlnis face                                    Saved my life
My glass half empty, living in feor of rejectio
                                                                         Now I g,ot o smile like llonel Richie
Verse 4:                                                                 Big and bright, need shades Just to see me

A road deep in sin untlll it all clicked,                                A Mo no Use masterpiece
And I reolliy understood God, I kicked
Off a new start, chatted with a friend
                                             I
Lie ed my I ps trying to keep t ar in heo g obou
I didn't have o be a story with a sad e , again
                                                                         Chorus:

                                                                         Yeah, I'm, tha nkful
Jesus, wi,thout yo·u, it's me it cou ld of been, T                       Scratch that, baby, I'm grateful
                                                                         Gotta say it's reolly been a while
                                                                         But now I got back that smile, smile

                                I
Chorus:

I've been upgraded (2.0)                                                 I'm so tha nkful
The old me faded                                                         Scrotch that, baby, I'm grateful
              , I've been reinstated                                     Now you see• me shine for a mile
In owe of how                                                            Finally got back that smile, smile
Couse I've been up~raded (2.,0 ,)




                                                            ADDENDUM C
                                                                                                      Page 30
